IN THE SUPREME COURT OF THE STATE OF KANSAS


                                   Bar Docket No. 20778

                       In the Matter of BRYAN EUGENE BENNETT,
                                       Respondent.


                               ORDER OF DISBARMENT

       On October 10, 2018, this court temporarily suspended Bryan Eugene Bennett's
license to practice law in Kansas upon receiving notice of Bennett's conviction of
possession with an intent to distribute a hallucinogenic drug in violation of K.S.A. 2017
Supp. 21-5705, a severity level 4 drug felony.


       A hearing panel was scheduled to hear on July 8, 2021, a disciplinary complaint
alleging Bennett had violated: Kansas Rules of Professional Conduct 8.1 (2021 Kan. S.
Ct. R. 424) (cooperation), 8.3 (2021 Kan. S. Ct. R. 426) (reporting professional
misconduct), and 8.4 (2021 Kan. S. Ct. R. 427) (professional misconduct); and Supreme
Court Rules 203 (2021 Kan. S. Ct. R. 249) (general principles governing attorney
conduct), and 210 (2021 Kan. S. Ct. R. 259) (cooperation in disciplinary matters).

       On June 15, 2021, Bennett voluntarily surrendered his license to practice law in
Kansas pursuant to Supreme Court Rule 230(b) (2021 Kan. S. Ct. R. 284). This court
finds that the voluntary surrender of Bennett's license to practice law should be accepted
and that he should be disbarred.

       IT IS THEREFORE ORDERED that Bryan Eugene Bennett is disbarred from the
practice of law in Kansas, and his license and privilege to practice law are revoked.




                                             1
       IT IS FURTHER ORDERED that the Office of Judicial Administration strike the name
of Bryan Eugene Bennett from the roll of attorneys licensed to practice law in Kansas
effective the date of this order.

       IT IS FURTHER ORDERED that the pending disciplinary case against Bennett
terminates effective the date of this order, but the Disciplinary Administrator may direct
an investigator to complete any pending investigation to preserve evidence.

       IT IS FURTHER ORDERED that this order shall be published in the Kansas Reports,
that the costs herein shall be assessed to Bennett, and that Bennett must comply with the
notice requirements of Supreme Court Rule 231 (2021 Kan. S. Ct. R. 286).


       Dated this 1st day of July 2021.




                                             2